Judge Clark
concurring.
I concur in the result and concede that petitioners requested “a percentage reduction of all farm property in Jones County.” However, in their brief and in the hearing before this Court, the petitioners contend that they are challenging only the application of valuation schedules to their individual tracts. Further, in the hearing before this Court counsel for respondent Jones County Board of Equalization and Review indicated that said respondent had no objection to now applying the valuation schedules to the individual tracts of the petitioners. Under these circumstances, it is my opinion that this cause should be remanded to the Jones County Board of Equalization and Review so that it may determine if, as so indicated to this Court, it now elects to apply the valuation schedules to the individual tracts of the petitioners.